Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 25, 29-31, 33-38 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Suckewer et al. (USPN 6321733).

With regard to claim 25,
Suckewer et al. disclose in at least figure 9 an igniter having at least two electrodes (122, 124) spaced from each other by an insulating member (126) having a continuous surface along a path between the at least two electrodes (see figure), the at least two electrodes extending parallel to each other for a distance both above and below said continuous surface (see figure), the insulating member being shaped with a first inset channel for receiving at least a portion of a length of a first electrode of said at least two electrodes below and to said continuous surface of the insulating member and a second inset channel for partially receiving at least a portion of a length of a second electrode of said at least two electrodes (see figure), wherein said continuous surface of the insulating member defines a plasma initiation region for when a potential is applied to the at least two electrodes sufficient to cause breakdown to occur between the at least two electrodes (spark plug).
With regard to claim 29,
Suckewer et al. disclose the igniter of claim 25, wherein the first inset channel is a bore, surrounded by the insulating member (126), that receives the first electrode (122).
With regard to claim 30,
Suckewer et al. disclose the igniter of claim 25, wherein: the first electrode (122) is an inner electrode; and the second electrode (124) is one of a plurality of outer electrodes (124,130), the insulating member having, for each of the plurality of outer electrodes, an inset channel running parallel to the inner electrode and sized to partially receive said outer electrode.
With regard to claim 31,
Suckewer et al. disclose the igniter of claim 25, wherein the continuous surface is a flat surface (see figures).
With regard to claim 33,
Suckewer et al. disclose the igniter of claim 25, wherein the second electrode has a curved surface inset into the second inset channel, the second inset channel being correspondingly curved (see figure).
With regard to claim 34,
Suckewer et al. disclose the igniter of claim 25, wherein the second electrode has a curved surface with a convex orientation toward the first electrode in an area of minimum separation between the first and second electrodes (see figure).
With regard to claim 35,
Suckewer et al. disclose the igniter of claim 25, wherein the first electrode is centered at a first axis and the second electrode is centered at a second axis that is radially offset from the first axis (see figure).
With regard to claim 36,
Suckewer et al. disclose the igniter of claim 25, wherein said first and second electrodes being of circular cross-section, and the second inset channel is circular or partially circular, running parallel to the first electrode, and sized to receive said second electrode (see figure).
With regard to claim 37,
Suckewer et al. disclose the igniter of claim 25, wherein the second electrode is part of a unitary structure (128) coaxially oriented around the first electrode (122).
With regard to claim 38,
Suckewer et al. disclose the igniter of claim 25, wherein at least one of said first and second electrodes is larger in cross-section above said continuous surface of the insulating member than below said continuous surface (see figure).
Claims 40-44 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Fletcher (USPN 6603245).
With regard to claim 40,
Fletcher discloses in at least the figures an igniter, comprising: an insulating member (12) shaped with: a first inset channel (containing 18); second (containing 30b) and third (containing 30f) inset channels disposed on different respective sides of the first inset channel; and a surface spacing apart the first, second, and third inset channels (see figures); a first electrode (16) having at least a portion of a length thereof received in the first inset channel below and to the surface of the insulating member; a second electrode (30b) having at least a portion of a length thereof received in the second inset channel below and to the surface of the insulating member; and a third electrode (30f) having at least a portion of a length thereof received in the third inset channel below and to the surface of the insulating member, wherein the surface of the insulating member defines a plasma initiation region for when a potential is applied to the first, second, and third electrodes sufficient to cause breakdown to occur between at least two of the first, second, and third electrodes (spark plug).
With regard to claim 41,
Fletcher discloses the igniter of claim 40, wherein the surface of the insulating member defines a plasma initiation region for when a potential is applied to the first, second, and third electrodes sufficient to cause breakdown to occur between the first electrode and at least one of the second and third electrodes (at gaps 32).
With regard to claim 42,
Fletcher discloses the igniter of claim 40, wherein the first inset channel is a bore, surrounded by the insulating member, that receives the first electrode (see figures).
With regard to claim 43,
Fletcher discloses the igniter of claim 40, wherein the first electrode is an inner electrode and the second and third electrodes are outer electrodes (see figure).
With regard to claim 44,
Fletcher discloses the igniter of claim 40, wherein: the first inset channel is sized to fully receive the first electrode; and the second and third inset channels are sized to partially receive the second and third electrodes (see figures).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 26-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Suckewer et al. (as above), in view of Straub (USPN 5187404).
With regard to claim 26-28,
Suckewer et al. disclose the igniter of claim 25. While Suckewer et al. do not explicitly disclose the surface of the insulator doped or coated with a metallic conductivity enhancing material, Straub does disclose an analogous igniter  wherein said continuous surface of the insulating member is doped or coated with a conductivity-enhancing metallic agent (see column 2, lines 45-65). It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate this concept of Straub into the igniter of Suckewer et al. in order to reduce the necessary spark voltage.
Claims 32, 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Suckewer et al. (as above)
With regard to claims 32, 38,
Suckewer disclose the igniter of claim 25, wherein the at least two electrodes remain parallel for at least a distance l below the initiation region. While Suckewer et al. do not specify the length l, it has been held that determining optimum or workable ranges of values through routine experimentation to be well within the ability of one of ordinary skill in the art, and would have been so in this case in order to try to optimize discharge characteristics.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPN 10859058, 3394285, 5731654.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Raabe whose telephone number is (571)272-8434. The examiner can normally be reached M-F 0530-1430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on (571)270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M RAABE/Primary Examiner, Art Unit 2875